IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THERESE A. INFANTE,                         : No. 902 MAL 2015
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
BANK OF AMERICA, N.A. SUCCESSOR             :
BY MERGER TO BAC HOME LOANS                 :
SERVICING, LP FKA COUNTRYWIDE               :
HOME LOANS SERVICING, LP,                   :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.